Reverse and Render and Opinion Filed January 12, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01182-CV

          VICTOR HERNANDEZ AND GRACIELA HERNANDEZ, Appellants
                                  V.
           AMERICAN HOMES 4 RENT PROPERTIES TWO, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01640-B

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences and ask the Court to render judgment

effectuating their agreement. We grant the parties’ motion, reverse the trial court’s judgment,

and render judgment effectuating the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(A).



141182F.P05

                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR HERNANDEZ AND GRACIELA                      On Appeal from the County Court at Law
HERNANDEZ, Appellants                              No. 2, Dallas County, Texas.
                                                   Trial Court Cause No. CC-14-01640-B.
No. 05-14-01182-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart,
AMERICAN HOMES 4 RENT                              participating.
PROPERTIES TWO, LLC, Appellee

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and judgment is RENDERED effectuating the parties’ agreement.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered January 12, 2015.




                                             –2–